DETAILED ACTION
Status of the Claims
	Claims 1-3, 7-9, 11-12, 14, 18-21, 24 and 26-28 are pending in the instant application. Claims 18 and 24 have been withdrawn based upon Restriction/Election as discussed previously. Claims 1-3, 7-9, 11-12, 14, 19-21 and 26-28 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/17/2015, the filing date of document BELGIUM 2016/5555.

Information Disclosure Statements
	The information disclosure statements (IDS) submitted on 03/02/2022 and 08/12/2022 were filed before the mailing date of the first Office Action subsequent to the Request for Continued Examination filed on 02/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7-9, 11-12, 19-20 and 26-28 remain rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN (US 4,786,505; published 1988) in view of WEIβ (US 2013/0266658; published October, 2013); PETEREIT (US 2003/0064036; published April, 2003); Johnson et al. (“Stability of Esomeprazole Capsule Contents After In Vitro Suspension in Common Soft Foods and Beverages,” Pharmacotherapy, Vol. 23, No. 6, pp. 731-734) and Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17); and as evidenced by HALL (US 2005/0244517) and ANGEL (US 2011/0033532).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles each comprising: (i) a core comprising the pharmaceutically active compound (e.g., omeprazole); (ii) a controlled-release intermediate coating layer (e.g., Eudragit® L30D55); and (iii) an outermost external protection coating layer surrounding the controlled-release intermediate coating layer and comprising a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 and is a cationic polymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, (e.g., Eudragit® E-series); (b) a hydrophobic and/or insoluble component comprising a glyceride (glyceryl monostearate), and (c) talc, wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 30/1 and 1/1, and wherein less than 20% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least 3 days at 5 °C (instant claim 1).
	Applicants have elected the following species in the reply filed 02/25/2019: (a) a species of pharmaceutically active compound is omeprazole; (b) a species of hydrophilic gastro-soluble component is a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate(e.g. Eudragit® E-type polymers); (c) a species of hydrophobic and/or insoluble component is glyceryl monostearate (i.e. GMS); and (d) a species of additional intermediate layer between the core layer and the controlled release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost external protection coating layer is polyvinyl pyrrolidone.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer (see whole document). LOVGREN teaches the core includes omeprazole mixed with inert conventional pharmaceutical constituents, where such substance(s) create a “micro-pH” around each omeprazole particle of not less than pH = 7 when water is absorbed into the particles of the mixture or when water is added is small amounts to the mixture” (col. 3, lines 35-45) (instant claim 1, “a core comprising the pharmaceutically active compound”; instant claim 2, “an unstable pharmaceutically active compound in acidic conditions”; instant claim 19). LOVGREN teaches that the core powder mixture is formulated into small beads for further processing (col. 3, lines 66-68, col. 4, lines 1-2).
	LOVGREN teaches the omeprazole cores are separated from the enteric coating polymer(s) by a separating layer to prevent degradation/discoloration of the omeprazole, and further providing a pH-buffering zone (col. 4, lines 3-30) (instant claim 7). LOVGREN further teaches that the separating layer includes polymers such as polyvinylpyrrolidone, titanium dioxide and talc, among others (col. 4, lines 39 & 55).
	LOVGREN further teaches that the enteric coating layer includes enteric polymers such as co-polymerized methacrylic acid/methacrylic acid methyl esters such as EUDRAGIT L 12.5 or  EUDRAGIT L 100, or similar compounds (col. 4, last paragraph col. 5, first paragraph)(instant claim 1, “a controlled-release intermediate coating layer”; instant claims 3 & 8, “a delayed release coating layer”).
	LOVGREN teaches that “It is essential for the long term stability during storage that he water content of the final dosage form containing omeprazole […] is kept low, preferably not more than 1.5% by weight. As a consequence the final package containing hard gelatin capsules filled with enteric coated pellets preferably also contains a desiccant, which reduces the water content […].” (col. 5, las paragraph, col. 6, first paragraph).
	LOVGREN teaches granulation of the omeprazole powder mixture (col. 7, Example 2) (instant claim 17). LOVGREN teaches a suspension as a suitable formulation of omeprazole particles of their invention (col. 15, line 63 through col. 16, line 40) (instant claim 1, “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles”).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN is that LOVGREN does not expressly teach: (1) the outermost coating containing a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 (Eudragit® E-series); and (b) a hydrophobic and/or insoluble component (glyceryl monostearate); (2) the size of the granules are in the range of 80-2000 microns (instant claim 9); or (3) the capsule is dispersed/suspended in a liquid medium having a pH greater than pH 6.0.
	Johnson et al. is cited as teaching the motivation for taking a capsule of coated granules and producing an extemporaneous suspension. Particularly, Johnson et al. teaches that “Some patients taking proton pump inhibitors have difficulty swallowing capsules or tablets because of general aversion, hyperactive gag reflex, or dysphagia.” (p. 731, col. 2, last paragraph). Johnson et al. further teaches that “Thus, modes of administration other than an intact capsule are desirable.” (p. 732, col. 1, first paragraph). Johnson et al. further makes clear that “All proton pump inhibitors are unstable when exposed to an acidic milieu, such as the stomach. Therefore, they are formulated with an enteric coating that shields the active drug from the acidic gastric environment.” (p. 732, col. 1, 2nd paragraph). Johnson et al. further teaches that “The purpose of this study was to determine the in vitro stability of esomeprazole1 pellets from an opened capsule after suspension in various common soft foods and beverages.” (p. 732, col. 1, lines 26-30).
	Johnson et al. concludes that “Therefore, administration of the pellets from an opened esomeprazole capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical alternative for patients who cannot swallow the intact capsule and cannot or will not mix the pellets in applesauce.” (p. 733, col. 2, §Conclusion, lines 4-11). 
	WEIβ teaches a pharmaceutical preparation containing pharmaceutical pellets that contain proton pump inhibitors (see whole document). WEIβ further teaches that of the proton pump inhibitors, omeprazole is the best known useful for treating gastric reflux and gastric ulcers, among other conditions ([0003]). WEIβ teaches that in acidic conditions omeprazole and its derivatives are degraded very rapidly to inactive compounds and therefore must be fully protected against gastric juices ([0004]). WEIβ teaches that it is therefore essential that omeprazole compositions are provided with a coating which is insoluble in the acidic environment of the stomach but dissolves in the neutral or weakly alkaline environment of the duodenum ([0006]). WEIβ teaches that their pharmaceutical preparation includes granulated cores containing a PPI such as omeprazole; an inert coating intermediate layer on the cores; and an enteric coating layer coating the intermediate layer in the drug cores ([0016] to [0021])(instant claim 7). WEIβ teaches the intermediate layer includes polyvinylpyrrolidone ([0066])(instant claim 7, “at least another intermediate layer between the core layer and the controlled-release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost coating layer,” elected species (d)).
	WEIβ further teaches that the PPI-containing pellets can be spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns ([0055])(instant claim 9). WEIβ further teaches that the enteric layer is preferably selected from methacrylic acid-ethylacrylate copolymer, among others, e.g., Eudragit® L 30D-55 ([0067])(instant claim 1, controlled-release intermediate coating layer; compare to Example 1 of the instant specification).
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability (see whole document). PETEREIT teaches that the storage of coated or bound pharmaceutical dosage forms is not optimal every such as in tropical regions where high humidity may be persistent thus coatings which guarantee a good isolation against the penetration of atmospheric humidity would be beneficial ([0005]).
	PETEREIT teaches that their coatings include (a) a copolymer consisting of free-radical polymerized C1-C4-esters of acrylic or methacrylic acid and further (meth)acrylate monomers; (b) 3-15% (w/w) of an emulsifier having an HLB of at least 14; and (c) 5-50% (w/w) of a C12-C18 monocarboxylic acid or a C12-C18 hydroxyl compound ([0007] to [0011]). PETEREIT teaches that (a) includes dimethylaminoethylmethacrylate as a preferable species ([0015]), and includes methyl methacrylate and butyl methacrylate ([0016]). PETEREIT teaches the example copolymer of (a) is methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25:25:502 which is Eudragit® EPO ([0071])(instant claim 1, item (a), elected species; instant claim 28).
	Specifically regarding the function of the coatings, PETEREIT teaches that:

    PNG
    media_image1.png
    472
    536
    media_image1.png
    Greyscale

	HALL is cited as disclosing that: “Proton pump inhibitors are inherently bitter tasting […].” (p. 17, col. 1, line 2). Thus, particularly for administration to the child patient population, one of ordinary skill would have recognized that the coatings of PETEREIT would have provided “taste isolation” for the proton pump inhibitor omeprazole (PETEREIT: [0062]) to provide a omeprazole suspension, per the teachings of Johnson et al., free from bitterness of the proton pump inhibitor omeprazole, as suggested by PETEREIT.
	ANGEL is cited as disclosing that:

    PNG
    media_image2.png
    202
    629
    media_image2.png
    Greyscale

	PETEREIT teaches their coating provides protection from moisture and gasses ([0061]), where one of ordinary skill in the art would have recognized the properties of the omeprazole drug substance as being sensitive to moisture and oxygen, as disclosed by ANGEL, and thus recognized the particular benefit of the coating of PETERIT as it applies to the omeprazole drug substance, of protection from moisture and gasses such as oxygen.
	Specifically regarding the added claim limitations “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 30/1 and 1/1.” (instant claim 1, lines 14-15), the instant specification disclose “Layer 5” (Table 3.1) including 62.5 g Eudragit© EPO and 3.125 g GMS (glycerol monostearate) which is a ratio of 62.5/3.125 = 20/1 or about 5% by weight of the Eudragit© EPO polymer. PETEREIT teaches that: “The emulsifiers (b) are present in amounts of 1-15, preferably 5-10 % by weight, based on component (a). Also possible, of course, is the use of emulsifier mixtures.” which clearly encompasses the polymer (a): emulsifier (b) ratio of 100:1-15 or 100/1 (i.e. 1%)  to 6.67/1 (i.e. 15%) which clearly overlaps with the range of “between 30/1 and 1/1” (MPEP §2144.05-I). Additionally, based upon a reading of the instant specification in view of the prior art the GMS used in the instant specification is exactly consistent with the teaching of the prior art as a release agent, that is, the GMS is combined with the layer with the Eudragit© EPO and talc (a release agent) along with solvents (isopropanol & acetone) which are included as a coating vehicle. Therefore, it would have been more likely than not that one of ordinary skill would have arrived at the same ratio, given the function sought would have been the same, through routine optimization (MPEP §2144.05-II).
	PETEREIT teaches the including further ingredients such as release agent such as talc ([0034] to [0038])(instant claim 1, item c). 
	PETEREIT teaches that examples of particularly preferred active compounds include omeprazole, among others ([0090]). PETEREIT teaches that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]).
	Regarding the pH of the suspension as being greater than 6.0 (instant claims 10 and 16), LOVGREN teaches the suspension is administered with sodium bicarbonate in water “In order to reduce the degradation of omeprazole in the stomach to a minimum” (col. 15, lines 66-67), and teaches a pH of not less than 7 to prevent such degradation (col. 3, lines 40-45; col. 1, lines 5-30) . Furthermore, PETEREIT teaches the beneficial final functional coating includes the pH sensitive polymer Eudragit® EPO having a dissolution at a pH of 1-5 one of ordinary skill in the art would be motivated to increase the pH of the suspension so as not to delay release until the dosage form reaches the stomach of the patient as indicated for the Eudragit® EPO pH sensitive polymer coating.
	Regarding the claimed stability of the liquid compositions (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same storage stability as now claimed.
	Regarding the chemical stability of the active compound upon storage (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same release upon storage as now claimed.
	Regarding the claim limitation “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles” (instant claim 1, lines 1-5), LOVGREN teaches particles of omeprazole including a core, a separating layer, and an enteric coating layer, as discussed above. LOVGREN further teaches that  “The alkaline reacting core material and/or alkaline salt of the active ingredient, omeprazole, enhance the stability of omeprazole. The cores suspended in water forms a solution or a suspension which has a pH, which is higher than that of a solution in which the polymer used for enteric coating, is just soluble.” (col. 5, lines 23-29). LOVGREN further teaches that “It is essential for the long term stability during storage that the water content of the final dosage form containing omeprazole (enteric coated tablets, capsules or pellets) is kept low, preferably not more than 1.5% by weight.” (col. 5, lines 63-67). PETREIT expressly teaching their coatings as providing “Protection against harmful environmental influences due to moisture, gases, light, etc.” ([0060]). And further that PETERIET teaches dimethylaminoethyl methacrylate is particularly preferred methacrylate copolymer of their coating layer (component a) ([0015]). One of ordinary skill in the art would have recognized the pH at which the dimethylaminoethyl methacrylate of PETERIET would have dissolved at an acidic pH and in accordance with the ordinary level of technical skill in the art, and the teachings of LOVGREN, use a solution pH that is higher than a pH that would dissolve the outer coating layer such as Eudragit® EPO which dissolves in a range of about pH 1-5, suggesting a suitable pH range of greater than 5 such as a pH > 6, as now claimed.
	Regarding the limitation “less than 20% by weight of the pharmaceutical active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 1, last 4 lines) and “less than 5% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 26), the examiner further cites Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17) as disclosing that Eudragit® E PO has the lowest water vapor permeability of all the Eudragit® polymers listed:

    PNG
    media_image3.png
    486
    708
    media_image3.png
    Greyscale

Which is consistent with the teachings of PETEREIT (US 2003/0064036) teaching excellent moisture protection ([0005] & [0061]), omeprazole as a suitable moisture-sensitive pharmaceutical active agent ([0090] & claim 7), and that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]). Thus, the prior art fairly suggests that an omeprazole formulation of coated pellets composed of an omeprazole-containing core, an intermediate/subcoating layer, and an enteric anionic methacrylic acid layer (e.g. Eudragit® L100 or L30, as suggested by LOVGREN and WEIβ, respectively), and subsequently coated with the moisture protection coating taught by PETEREIT would have reasonably had improved moisture resistance in the suggested liquid suspension of solid particles (Johnson et al. and PETEREIT: [0092]). One of ordinary skill in the art would have clearly recognized that a suspension of the suggested multi-layer coated particles would have resisted moisture and protected the omeprazole-containing core of the particles against pre-release upon storage as in an aqueous solution having a pH greater than 6.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer as granules, as taught by LOVGREN, and to provide the coated granules as a liquid suspension for administration to patients that cannot or refuse to swallow a solid capsule per the teachings of Johnson et al. (and PETEREIT: [0092]), the enteric coated granules having appropriate size dimensions such as, spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as suggested by WEIβ, and an inert intermediate layer comprising PVP, as suggested by WEIβ, and further to include an outermost functional coating layer including, e.g., Eudragit EPO and glyceryl monostearate and talc, as suggested by PETEREIT to improve the moisture/gas protection and storage stability and to mask the bitter omeprazole drug substance; the enteric coating layer to protect the omeprazole within the stomach of the patient as: “All proton pump inhibitors are unstable when exposed to an acidic milieu, such as the stomach. Therefore, they are formulated with an enteric coating that shields the active drug from the acidic gastric environment.” (Johnson et al.: p. 732, col. 1, 2nd paragraph). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claims 14 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN in, view of WEIβ; Johnson et al.; PETEREIT and Hans-Ulrich Petereit as applied to claims 1-3, 7-9, 11-12, 19-20 and 26-28 above, and further in view of CASTAN (US 2006/0165807; published July, 2006).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition, as discussed above. Applicants further claim the aqueous liquid medium contains a viscoifying agent, a buffering agent, and/or an osmotic agent (instant claims 14 & 21).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer, as discussed above and incorporated herein by reference.
	Johnson et al. teaches administration of the pellets from an opened esomeprazole (omeprazole) capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical alternative for patients who cannot swallow the intact capsule and cannot or will not mix the pellets in applesauce, as discussed above and incorporated herein by reference.
	WEIβ further teaches that the PPI-containing pellets can be spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as discussed above and incorporated herein by reference.
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability, the coating including a polymer such as Eudragit© EPO along with customary additives in pharmaceutical coatings such as release agents, and particularly teaches glycerol monostearate, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN, WEIβ and PETEREIT is that LOVGREN, WEIβ and PETEREIT do not expressly teach: (1) the constituents of the suggested suspension including (a) a viscosifying agent, a buffering agent and an osmotic agent (instant claims 14 & 21-23).
	CASTAN teaches oral pharmaceutical formulations in the form of aqueous suspensions including coated particles of active agents (see whole document). CASTAN teaches that the suspension formulation allows the oral administration of drugs that have a high therapeutic dose to elderly and pediatric patients ([0086]), and the administration of actives which have a limited absorption window ([0087]). CASTAN teaches that it may be quite valuable to add at least one rheology modifier to the suspension, in particular one or more viscosifying agent selected from those commonly employed in the pharmaceutical industry including: carboxymethyl cellulose, povidone (i.e. polyvinyl pyrrolidone), pectins, and starches, among others ([0175] to [0191])(instant claims 14 and 21-23, viscosifying agent starch, pectin, carboxymethyl cellulose, polyvinylpyrrolidone). CASTAN teaches the inclusion of the polyol species glycerol ([0192]) (instant claims 14 and 21-23, osmotic agent is a polyol). CASTAN teaches that the suspension preparation includes a phosphate buffer ([0213])( instant claims 14 and 21-23, buffering agent). CASTAN teaches the active agents include omeprazole, among others ([0197]).
	CASTAN teaches a galenical pack, characterized in that it comprises a kit for preparing the suspension including the coated particles and liquid phase ([0199] to [0202]; claim 20)(instant claim 15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, as discussed above and further to include conventional constituents in the suspension, such as those taught by CASTAN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (p. 9, lines 16-18 & 22-28), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to Applicants allegation that: “the present claims recite a final dosage form that is a pharmaceutical liquid composition having exceptionally long-term storage properties.” (p. 9, last paragraph), the examiner argues that 3 days is would not have been considered by one of ordinary skill in the art as “having exceptionally long-term storage properties”, particularly given that “stored at […] 5 °C” (or about 41 °F) which is essentially the temperature of a common refrigerator.
	One of ordinary skill in the art would have recognized that storing a liquid pharmaceutical dosage form including “controlled-release multilayer microparticles” that release 19.99% of the active in 3-days stored at 5 °C” (or about 41 °F) would not have been considered long-term storage. The instant specification does disclose an omeprazole microparticle stored at “accelerated shelf-life conditions” (i.e. 4-hours at 37 °C) that “mimics the storage conditions of the microparticles in neutral pH syrup-like conditions”. And further discloses 2-hour storage at 37 °C in acidic aqueous solution (pH 1.2, HCl 0.1 N), and 45-minutes 37 °C in a neutral aqueous solution (pH 6.8; phosphate buffer 0.05M) (p. 54, last two lines through p. 55, “step 3”), the inventive omeprazole microparticle compared to a commercial product (Omeprazole-Sandoz 40 mg).
	Applicants appear to argue that LOVGREN teaches away from the claimed invention (p. 10, 1st paragraph) because “Lovegren further teaches that ‘[t]he object of the present invention is to provide an enteric coated dosage form of omeprazole … which dissolves rapidly in neutral to alkaline media.’” and that “It is antithetical, of course, to combine these teachings of Lovegren with additional references in order to arrive at the present claims, wherein the microparticles are present in an aqueous liquid medium having a pH > 6 (i.e., including neutral to alkaline media) and wherein not only does the active compound not ‘dissolve rapidly,’ but less than 20% by weight of it is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least 3 days at 5 °C.” (p. 10, 1st paragraph).
	In response, LOVEGREN is clearly directed at dosage forms of layer coated omeprazole containing cores “which has good stability during long-term storage.” (col. 3, lines 15-20). And “an aqueous liquid medium having a pH > 6” encompasses acidic media (i.e. pH 6.01~ < 7.0) which is exactly what Applicants have shown in Table 2.3 having media pH ranging from pH 5.78 to pH 6.4 after storage for 3 days at 5 °C, where support for the added limitation (last line of claim 1) is found. Accordingly, Applicants argument is not consistent with the rejected claims, and is therefore not convincing.
	Applicants further point to unexpected results as supporting a conclusion of non-obviousness (p. 10, last paragraph through p. 12, 1st paragraph). Particularly suggesting that the range of between 30/1 and 1/1 and the limitation requiring less than 20% of drug release when stored for at least 3 days at 5 °C. Applicants further argue that “commensurate in scope” does not require “identical in scope” to the examples.	
	The examiner agrees with Applicants that “commensurate in scope” does not require “identical in scope” to the examples, however the claims need to fully capture the inventive concept, it should be recognizable to one of ordinary skill that the broader embodiments would also have same unexpected results. In the instant case, based on Table 2.3, Batch Nos. 5 & 8 have the best retention of the omeprazole and they include “Mg stearate” as the hydrophobic and/or insoluble component (Table 2.2) and the one example including a glyceride (GMS) is Batch No. 10 (Table 2.2). Applicants have consistently pointed to the “outermost external protection coating layer” “comprising a mixture of (a) a hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5 and is a cationic polymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, (b) a hydrophobic and/or insoluble component comprising a glyceride, and (c) talc” as having produced unexpected results, and the examples include omeprazole. Therefore, in order to make the claims commensurate with the results, the “outermost external protection coating layer” needs to be commensurate with the results. In the instant case the claim modify this layer with “comprising” language clearly inviting unrecited claim elements, and is therefore not considered commensurate with the results. Additionally, the examples include omeprazole which is Applicants elected species, however the claim are open to any “pharmaceutically active compound” which could be supported if a representative number are shown or if the results would have clearly extended to such a genus. As currently recited, the examiner does not agree that the results are commensurate with the claims because the critical layer (i.e. the “outermost external protection coating layer”) is not commensurate with the results shown, and Applicants need to either limit the pharmaceutically active compound or explain how the results would extent to any such pharmaceutically active compound. The examiner also suggests that the weight ratio of (a)/(b) should be about 20/1 to about 4.6/1 which is what is shown in Table 2.2.
	Applicants argue that CASTAN does not remedy the deficiencies of the LOVGREN in, view of Johnson et al., WEIβ; PETEREIT and Hans-Ulrich Petereit discussed above.
	In response the examiner has addressed Applicants arguments above which remain unconvincing and therefore the rejections of record are maintained.
Conclusion
	Claims 1-3, 7-9, 11-12, 14, 19-21 and 26-28are pending and have been examined on the merits. Claims  1-3, 7-9, 11-12, 14, 19-21 and 26-28 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                            /TIGABU KASSA/                                                                    Primary Examiner, Art Unit 1619                                                                                                                                    





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Esomeprazole is the S-enantiomer of omeprazole (p. 731, col. 1, line 1).
        2 Consistent with “a dimethylaminoethyl methacrylate/butyl methacrylate/methylmethacrylate ratio of 2/1/1” (instant claim 28).